Exhibit 99.1 Investor Contact: Press Contact: Frank Gordon Brian Beades BlackRock Kelso Capital Corporation Declares Regular Third Quarter Dividend of $0.16 per Share, Announces June 30, 2009 Quarterly Financial Results New York, New York, August 6, 2009 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a third quarter dividend of $0.16 per share payable on October 2, 2009 to stockholders of record as of September 18, 2009. BlackRock Kelso Capital also announced financial results for the quarter ended June 30, 2009. HIGHLIGHTS: Investment Portfolio:$886.6 million Net Assets:$514.0 million Net Indebtedness (borrowings less cash equivalents):$374.2 million
